Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 1 of 8




                                                CIV-20-1065-G
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 2 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 3 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 4 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 5 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 6 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 7 of 8
Case 5:20-cv-01065-G Document 1 Filed 10/20/20 Page 8 of 8
